Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2019, 9/18/2019, 8/21/2019 are considered by the examiner.
Drawings
The drawings submitted on 3/5/2019 is considered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US Publication 2008/0318130) in view Kawai (US Publication 2017/0352866) in further view of Furusawa et al. (PCT/JP2018/0004546 filed on Feb 9, 2018; translated by US 2020/0020951).
Regarding claims 1, 2, the Ogawa reference discloses a positive electrode for a non-aqueous electrolyte secondary battery, the positive electrode comprising at least: a positive electrode current collector, a conductive material, and 5a positive electrode active material , the positive electrode active material being disposed on a surface of the positive electrode current collector. The positive electrode current collector comprising an aluminum foil and an aluminum oxide hydrate film, 10the aluminum oxide hydrate film covering a surface of the aluminum foil (P22). The Ogawa reference discloses a thickness of the  aluminum oxide hydrate film of not smaller than 10 nm and not greater than 500 nm (Table 4). The Ogawa reference is silent in specifying the aluminum oxide hydrate film comprises a porosity with the conductive material being disposed within the pores that are formed in the aluminum oxide hydrate film and a porosity not lower than 10% and not higher than 50%. 
However, the Kawai reference discloses the aluminum oxide hydrate film on the current collector should be porous to maintain the contact of the conductive components with the current collector (P92; or at least part of the conductive material being disposed within pores that are formed in the aluminum oxide hydrate film) so as to prevent resistance.
In addition, the Furusawa et al. reference discloses the porosity of the intermediate layer between the current collector and active material should be 36% 
Regarding claim 5, the Ogawa reference discloses the aluminum oxide hydrate film has a thickness not smaller than 50 nm and not greater than 300 nm (Fig. 4).  
Regarding claim 6, the Ogawa reference discloses the positive electrode active material comprises a lithium-nickel composite oxide (P25).  
Regarding claim 7, the Ogawa reference discloses a non-aqueous electrolyte secondary battery comprising at least the positive electrode according to claim 1.  
Regarding claim 8, the Ogawa reference disclose a 15method of producing a positive electrode for a non-aqueous electrolyte secondary battery, the method comprising at least preparing an aluminum foil, forming an aluminum oxide hydrate film on a surface of the aluminum foil by high humidity environment (Applicant’s 5hydrothermal treatment) to form a positive electrode current collector disposing a conductive material and a positive electrode active material on a surface of the positive electrode current collector, and after the disposition of the conductive material and the positive electrode active material, compressing the conductive material, the positive electrode active material, 10and the positive electrode current collector together, the compressed aluminum oxide hydrate film having a thickness not smaller than 10 nm and not greater than 500 nm (Examples). The Ogawa reference is silent in specifying the compressed aluminum oxide hydrate film having a porosity not lower than 10% and not higher than 50%, 15by the compressing and at least part of the conductive material being disposed within pores that are formed in the aluminum oxide hydrate film. 
However, the Kawai reference discloses the aluminum oxide hydrate film on the current collector should be porous to maintain the contact of the conductive components with the current collector (P92; or at least part of the conductive material being disposed within pores that are formed in the aluminum oxide hydrate film) so as to prevent resistance.
In addition, the Furusawa et al. reference discloses the porosity of the intermediate layer between the current collector and active material should be 36% (Example). The Furusawa reference further discloses the intermediate layer comprises pores filled with electrolyte so to retain absorption of heat and prevents internal short circuiting. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the intermediate layer of the Ogawa reference with a porosity of 36% as disclosed by the Furusawa et al. reference in order to retain known electrolyte used in both Ogawa and Furusawa reference to prevent short circuiting and maintain efficiency of the battery.  
This will result in a positive electrode comprising the conductive material, the positive electrode active material, and the positive electrode current collector are compressed together so that at least part of the conductive material extends from the positive 5electrode active material through the pores in the compressed aluminum oxide hydrate film to reach the aluminum foil as claimed in claim 9
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US Publication 2008/0318130) in view Kawai (US Publication 2017/0352866) in further view of Furusawa et al. (PCT/JP2018/0004546 filed on Feb 9, 2018; translated by US 2020/0020951) in furthest view of Takaya (EP1179751)
Regarding claim 3, the Ogawa in view of Kawai in further view of Furusawa reference discloses the claimed invention above and further incorporated herein. The Ogawa reference discloses an aluminum hydroxide but is silent in specifying 
Al2O3.nH2O wherein 0<n≤1
However, the Takaya reference discloses aluminum hydroxide are known to be represented by Al2O3.H2O and Al2O3.1/5H2O (P23). 
The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  KSR v. Teleflex
Regarding claim 4, the Ogawa in view of Kawai in further view of Furusawa reference discloses the claimed invention above and further incorporated herein. The Ogawa further discloses the aluminum hydroxide was made by hydration. The Ogawa reference discloses an aluminum hydroxide but is silent in specifying 
Al2O3.nH2O wherein 0.7≤n<1
2O3.H2O and Al2O3.1/5H2O (P23) and specify that n is the degree of hydration and since, the Takaya reference discloses n = 1/5 and n=1, the Takaya reference must also incorporate 0.7<n≤1.
Common sense teaches that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of the patents together like pieces of a puzzle.  A person of ordinary skill is also a person of ordinary creativity, not an automaton.  The question to be answered is whether the claimed invention is a product of innovation or merely the result of common sense, ordinary creativity, and ordinary skill.  KSR v. Teleflex  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725